COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS
                                              §

  JUAN ARELLANO,                                  §               No. 08-18-00097-CR

                        Appellant,                §                  Appeal from the

  v.                                              §           Criminal District Court No. 1

  THE STATE OF TEXAS,                             §             of El Paso County, Texas

                         State.                   §               (TC# 20150D05071)

                                              §
                                            ORDER

       On August 8, 2018, Fernando Chacon, Appellant’s appointed attorney, filed a motion to

withdraw as counsel. The motion to withdraw is GRANTED. The trial court is ordered to appoint

new counsel to represent Appellant on appeal.         The trial court shall forward its order of

appointment to the District Clerk of El Paso County, Texas, on or before August 28, 2018. The

District Clerk shall prepare and forward a supplemental clerk’s record containing the appointment

and forward the same to this Court on or before September 7, 2018. The reporter’s record shall be

due thirty days from the date the supplemental clerk’s record is filed.


       IT IS SO ORDERED this 8th day of August, 2018.


                                                      PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.